Citation Nr: 1706777	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition.

2.  Entitlement to service connection for a cervical spine condition.

3.  Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran participated in a hearing before a Veterans Law Judge (VLJ) concerning the issues on appeal in August 2011  The VLJ who conducted the hearing is no longer employed by the Board, so the Veteran was given a chance to request a new hearing, if he so desired.  Neither the Veteran nor his representative expressed such a wish.  The testimony from the August 2011 hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a lumbar spine condition, a cervical spine condition, and a prostate condition.  For the following reasons, the Board finds remands are necessary for all three claims.

Concerning the Veteran's lumbar and cervical spine conditions, as the Veteran explained at the hearing, while the Veteran was serving on a ship at sea, he dislodged a scuttle which closed and hit him upon the top of his head.  The impact of the hit sent him "down the ladder," thereby injuring his neck and back.  Effectively, the Veteran was "smacked on the top of the head by a very heavy hatch."  The impact caused the Veteran to enter into a daze, develop a headache, and experience neck and back pain.  Currently, the residuals of that injury manifests itself through cartilage deterioration in the Veteran's neck and back; the Veteran's medical records support his assertion that he suffers from neck and back conditions.

While there are no records of this incident in the Veteran's service treatment records, the Veteran explained that the medical services employees were short-staffed and proper records were not kept on board his ship.  Furthermore, a former colleague of the Veteran's submitted a buddy statement in August 2010, in which the former colleague stated that he remembered finding the Veteran at the bottom of the ladder, at which time the Veteran informed the colleague he had just "bashed his head."  The colleague commented that he remembered the Veteran acting more "dingy" than usual following the incident.

To date, the RO has not provided the Veteran with Compensation and Pension (C&P) examinations to determine the nature and etiology of his conditions.  Given the evidence of record, such an examination is warranted.

As for the Veteran's claim for a prostate condition, as the Veteran explained at the hearing, as of August 2011, the Veteran had undergone 10 biopsies because his doctor believed his prostate did not feel proper.  As of the hearing, none of the biopsies had revealed cancer, but the Veteran wanted to continue with the appeal in case any subsequent testing revealed prostate conditions.  The Veteran believes that he was exposed to Agent Orange when he served aboard the navy ship.  To date, the Veteran has not been provided with an examination to determine the nature and etiology of his potential prostate condition.  Moreover, the Veteran should be provided with a general Agent Orange examination at the same time, and the RO should make an official finding as to whether or not the Veteran was exposed to Agent Orange during his service in Vietnam.

Lastly, the RO is asked to submit inquiries to the Veteran for any and all private medical records pertaining to any of his three claimed conditions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and etiology of his lumbar and cervical spine condition and whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current condition is related to his in-service incident.

***The examiner is asked to particularly discuss the Veteran's contentions concerning an incident in service in which he hit his head on a scuttle and fell down the ladder.

2. Schedule the Veteran for an examination to determine the nature, if any, and etiology of his prostate condition.  The examiner is asked to determine whether it is as least as likely as not (50 percent probability or greater) that the Veteran's prostate condition, if any, is related to any possible Agent Orange exposure.

3. Request from the Veteran all private medical records pertaining to his three claimed conditions.

4. The RO is asked to make an official determination as to whether or not the Veteran was exposed to Agent Orange during his service.

5. Schedule the Veteran for a general Agent Orange examination and determine if it is as least as likely as not (50 percent probability or greater) that any identified maladies are related to the Veteran's service time exposure to Agent Orange.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




